Citation Nr: 0011738	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  00-03 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for interstitial lung 
disease, due to asbestos exposure.

2.  Entitlement to service connection for postoperative 
residuals of carcinoma of the colon.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for loss of sense of 
smell.

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The appellant served on active duty for training from August 
1979 to February 1980, and active duty from September 1990 to 
October 1990, with additional periods of active duty for 
training.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Montgomery, Alabama (hereinafter RO).


FINDINGS OF FACT

1.  There is no medical evidence of record that the appellant 
currently has a psychiatric disorder, loss of sense of smell, 
postoperative residuals of carcinoma of the colon, or 
arthritis related to his periods of active duty for training 
or active duty.

2.  Competent evidence of asbestos exposure in the 
appellant's periods of active duty for training or active 
duty is not of record.


CONCLUSION OF LAW

The claims of entitlement to service connection for a 
psychiatric disorder, loss of sense of smell, transverse 
carcinoma of the colon, interstitial lung disease, due to 
asbestos exposure, and arthritis are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
1991).  The law provides that "a person who submits a claim 
for benefits under a law administered by the [VA] shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has made clear that in order to establish 
a well grounded claim for service connection, a claimant has 
the burden to submit competent evidence to support each 
element of the claim, e.g., for direct service connection, 
the existence of a current disability; an injury sustained or 
disease contracted in service; and a link or nexus between 
the two.  See Caluza, 7 Vet. App. at 506.

A.  Psychiatric Disorder, Loss of Sense of Smell, Arthritis 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza, 7 Vet. 
App. at 505; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  
The claimant has the burden to bring evidence to render 
plausible the existence of the disability for which he is 
claiming service connection in order to establish a well-
grounded claim.  Until he does, the VA does not have the duty 
to assist him in developing facts pertinent to his claim, 
including assisting him by affording him a medical 
examination at VA expense.  38 U.S.C.A. § 5107(a); see 
Grivois v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication."). 

In this case, no medical evidence has been presented to 
render plausible a claim that the appellant currently has a 
psychiatric disorder, loss of sense of smell, and arthritis.  
Accordingly, the Board concludes that the claims for service 
connection for a psychiatric disorder, loss of sense of 
smell, and arthritis are not well grounded.  38 U.S.C.A. 
§ 5107(a).  

B.  Colon Cancer

Private medical records reveal that the appellant underwent 
an emergency laparotomy with segment resection of the 
transverse colon for cancer in March 1988, during a time when 
he was not on active duty for training.  Thereafter, the 
appellant underwent chemotherapy.  In May 1990, the 
impression was carcinoma of the colon, with no evidence of 
recurrence.  The appellant was called to active duty in 
September 1990, but found to be nondeployable due to his 
history of carcinoma of the colon.  In October 1990, 
microcytic anemia was reported, of unknown etiology.  
Thereafter, on a periodic examination with the National Guard 
in September 1991, the appellant reported having recurrent 
colon cancer in January 1991.  It was further noted that the 
appellant had resection in January 1991 and was undergoing 
chemotherapy until February 1992.  

There is no medical evidence of record that colon cancer was 
incurred while on active duty for training, or that it was 
aggravated during the one month of active duty in 1990.  
Additionally, there is no evidence linking the colon cancer 
or recurrence to the appellant's periods of active duty for 
training or active duty, or to any incident therein.  
Accordingly, the appellant's claim of entitlement to service 
connection for postoperative residuals of carcinoma of the 
colon is not well grounded, and service connection is not 
warranted.

C.  Interstitial Lung Disease

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor are 
there specific regulations.  However, in 1988, the VA issued 
a circular on asbestos-related diseases which provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997).  The VA must analyze the appellant's claim of 
entitlement to service connection for asbestosis under these 
guidelines.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  With these 
claims, the VA must determine whether military records 
demonstrate evidence of asbestos exposure during service, 
whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and whether there is 
a relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1), pp. 7-IV-3, 7-IV-4.  VA 
Adjudication Procedure Manual, M21-1 further states, in 
relevant part, that "[h]igh exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers."

In the present case, the appellant contends that he was 
exposed to asbestos as a painter while in service.  Although 
a lay person is not competent to testify as to the cause of 
disease, an appellant is competent to testify as to the facts 
of asbestos exposure.  McGinty, 4 Vet. App. at 432.  However, 
in this case, although the appellant has presented his belief 
as to asbestos exposure, he has presented no evidence, other 
than his statements that his occupation was as a painter, as 
to the specifics of such alleged exposure.  He has not 
indicated that he had to wear protective clothing or masks, 
or worked with or around asbestos products.  Id.  The 
appellant's Certificate of Release or Discharge From Active 
Duty (DD 214) for his period of active duty for training from 
August 1979 to February 1980, reveals that the appellant's 
primary specialty was that of a motor transport operator.  
The DD 214 for the period of active duty service from 
September 1990 to October 1990, reveals his primary specialty 
of a metal worker.  In October 1999, the RO asked the 
appellant to provide information about his alleged asbestos 
exposure during active duty.  The appellant responded in 
November 1999, that his jobs did not involve insulation trade 
or asbestos related trade and that he had never served on a 
ship.  He replied only that he was a painter and "was often 
exposed to asbestos."  His statement of exposure due to his 
profession as a painter, standing alone, is not sufficient 
evidence of in-service exposure.  See Nolen v. West, 12 Vet. 
App. 347 (1999).  

A statement from W. Mosier, M.D., dated in November 1999, 
reported that the appellant had "significant asbestos 
exposure" in his normal occupation and also in "that of his 
weekend supplemental job" that resulted in early 
interstitial lung disease.  Nevertheless, there is no 
indication in Dr. Mosier's conclusion that he based this 
statement upon anything other than the appellant's recitation 
of his history.  See Layno v. Brown, 6 Vet. App. 465, 471 
(1994) (in order for any testimony to be probative of any 
fact, the witness must be competent to testify as to the 
facts under consideration).  As there is no evidence, other 
than the appellant's statements, as to the alleged exposure 
to asbestos while serving with the National Guard, Dr. 
Mosier's conclusion that the appellant's interstitial lung 
disease is related to such service cannot "enjoy the 
presumption of truthfulness" and therefore does not 
constitute "competent medical evidence."  Id. at 469.  

Accordingly, the Board finds the appellant's claim as to this 
issue is not well grounded, and therefore entitlement to 
service connection for interstitial lung disease, due to 
asbestos exposure, is not warranted. 


ORDER

The claims of entitlement to service connection for a 
psychiatric disorder, loss of sense of smell, transverse 
carcinoma of the colon, arthritis, and interstitial lung 
disease, due to asbestos exposure, are denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 


